DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to U.S. Patent Application No.: 17/056,877 filed on 11/19/20 with effective filing date 5/23/18. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2017/0310990 A1 in view of Lee et al. US 2020/00045306 (IDS). 
Per claims 1, 8, & 15, Hsu et al. discloses a method of decoding a video, the method comprising: 
deriving merge candidates from neighboring blocks adjacent to a current block  (para: 39, merge mode motion refinement is used to illustrate an example of explicitly coding partial motion information from a neighboring block and inheriting the remaining motion information); generating a first merge candidate list including the merge candidates (para: 37, e.g. FIG. 8 illustrates an exemplary flowchart of a decoder incorporating bi-prediction based on a uni-prediction motion vector pointing to one direction and a second motion vector associated with a merge candidate). 
Hsu et al. fails to explicitly disclose wherein when a number of merge candidates included in the first merge candidate list is smaller than a predetermined value, a merge candidate included in a second merge candidate list is added to the first merge candidate list; decoding information for specifying one of the merge candidates included in the first merge candidate list; and deriving motion information of the current block from a merge candidate to which an index determined by the information is assigned.
Lee et al. however in the same field of wherein when a number of merge candidates included in the first merge candidate list is smaller than a predetermined value (para: 142, e.g. Motion information of the temporal merge candidate may be determined based on motion information of the temporal neighboring block; reference picture index of the temporal merge candidate may have a fixed value; for example, the reference picture index of the temporal merge candidate may be set to `0`), a merge candidate included in a second merge candidate list is added to the first merge candidate list (para: 144, e.g. the merge candidate list including the spatial merge candidate and the temporal merge candidate may be generated S930. If the number of merge candidates included in the merge candidate list is smaller than the maximum number of merge candidates, a combined merge candidate combining two or more merge candidates or a merge candidate have zero motion vector (0, 0) may be included in the merge candidate list); decoding information for specifying one of the merge candidates included in the first merge candidate list (para: 148); and deriving motion information of the current block from a merge candidate to which an index determined by the information is assigned (para: motion information of the current block may be set to be the same as motion information of the merge candidate specified by the merge candidate index S950). 

Per claims 2 & 9, Lee et al. further teaches the method of claim 1, wherein the information includes an index prefix and an index suffix (para: 148).
Per claims 3 & 10, Lee et al. further teaches the method of claim 2, wherein when a value of the index prefix is smaller than a threshold value, the index is set to the same as the index prefix (para: 144, e.g. If the number of merge candidates included in the merge candidate list is smaller than the maximum number of merge candidates, a combined merge candidate combining two or more merge candidates or a merge candidate have zero motion vector (0, 0)).
Per claims 4 & 11, Hsu et al. further teaches the method of claim 3, wherein when the value of the index prefix is greater than the threshold value, the index is derived by adding a value of the index suffix to a value derived based on the index prefix (para: 31-32).
Per claims 5 & 12, Hsu et al. further teaches the method of claim 3, wherein the threshold value is determined based on the number of merge candidates included in the first merge candidate list (para: 34).
Per claims 6 & 13, Lee et al. further teaches the method of claim 1, wherein the second merge candidate list includes a merge candidate derived from a block which is not adjacent to the current block (para: 144).
Per claims 7 & 14, Lee et al. further teaches the method of claim 6, wherein the non-adjacent block is on a same line as a block adjacent to the current block (para: 141, e.g. temporal merge candidate may be derived from a temporal neighboring block of the current block S920; the temporal neighboring block may mean a co-located block included in a collocated picture).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sugio et al. US 2012/0328021 e.g. a moving picture coding apparatus includes: a motion vector predictor candidate calculation unit which calculates one or more motion vector predictor 
candidates and the number of available predictor candidates.
	Bang et al. US 2017/0127041, e.g. inserting a first candidate block into a merge candidate list; when view synthesis prediction (VSP) has been used in the first candidate block, generating information indicating that the VSP has been used. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485